DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/26/2022 has been entered.  Claims 1-7, 9-17 and 19-22 remain pending in the application and claims 8 and 18 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US 20190035168 in view of Eid US 20150221140.
Regarding claim 1, Yamaguchi et al. teach A vehicle identification method, comprising: sending, by a primary device, a low-frequency signal with a determined radiation range  having a radiation radius; receiving, by a secondary device located on a vehicle, the low-frequency signal; detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on determined signal strength of the low-frequency signal within the radiation radius of the determined radiation rang ; automatically sending, by the secondary device, a response signal responding to the low-frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold; receiving, by the primary device, the response signal sent by the secondary device (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; a reception strength acquisition unit 202 for acquiring reception strength information indicating the reception strength I of radio waves from the on-board device received by the roadside antenna (par. 20); As illustrated in FIG. 1, the toll collection system 1 includes a toll collection processing device 1a, wireless communication control devices 2a, 2b, and roadside antennas 3a, 3b (par. 56). The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). For example, the DSRC processing unit 21 (FIG. 2) provided in wireless the communication control device 2a transmits a “FCMC signal” (frame control message channel signal) based on the ARIB standard specifications via the roadside antenna 3a (or roadside antenna 3b) through radio waves at a certain time tf (par. 81). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). The mixer 32 mixes, with a reference frequency signal, the high frequency signal output from the antenna element 30 and amplified by the amplifier 31, and converts them to a low frequency signal (par. 163). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle. Examiner construe Q1 and Q2 are the zone that have good signal strength and the communication start exchange between the antenna 3a or 3b and A1 when the vehicle A approach to the zone Q1 or Q2.  For example, antenna 3a and 3b continue broadcast the radio wave and the A1 response to broadcast signal.).
Yamaguchi et al. do not explicitly teach determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal.
Eid teaches determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example, the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Yamaguchi et al. and Eid by comprising the teaching of Eid into the method of Yamaguchi et al..  The motivation to combine these arts is to provide a communication between the electronic device and the tag in the vehicle within a predetermined distance from Eid reference into Yamaguchi et al. reference for the system to detect the vehicle in the proximity of broadcast range of the transmission to exchange information.
Regarding claim 2, the combination of Yamaguchi et al. and Eid disclose the method according to claim 1, comprising: before the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located, determining that the vehicle on which the secondary device is located is a vehicle to be identified (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). UW2 contained in the ACTC signal includes information indicating that this signal is an “ACTC signal”. Moreover, the LID includes identification information inherently allocated in the on-board device A1 serving as the transmission source. Moreover. CRC is a data sequence in accordance with information (arrangement pattern) of the ACTC signal to be transmitted and is also information assigned to determine the presence of data damage received by the reception source (par. 87). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle.).  
Regarding claim 3, the combination of Yamaguchi et al. and Eid disclose the method according to claim 1, wherein the obtaining the identity information of the vehicle on which the secondary device is located includes: communicating with the secondary device to receive the identity information of the vehicle on which the secondary device is located; or communicating with the secondary device to receive an identifier of the secondary device that is sent by the secondary device, and obtain the identity information of the vehicle on which the secondary device is located based on the identifier of the secondary device (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47).  The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106. Again, the identification signal may include a vehicle identifier and optionally additional information such as vehicle registration information, and/or plate number, among other things (par. 77).).  
Regarding claim 4, the combination of Yamaguchi et al. and Eid disclose the method according to claim 1, comprising: communicating, by the secondary device, with the primary device to cause the primary device to obtain identity information of the vehicle on which the secondary device is located (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). UW2 contained in the ACTC signal includes information indicating that this signal is an “ACTC signal”. Moreover, the LID includes identification information inherently allocated in the on-board device A1 serving as the transmission source. Moreover. CRC is a data sequence in accordance with information (arrangement pattern) of the ACTC signal to be transmitted and is also information assigned to determine the presence of data damage received by the reception source (par. 87). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle.).  
Regarding claim 9, Yamaguchi et al. teach A vehicle identification method, comprising: sending, by a primary device located on a vehicle, a low-frequency signal with a determined radiation range having a radiation radius; receiving, by a secondary device located outside the vehicle, the low-frequency signal detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; automatically sending, by the secondary device, a response signal responding to the low-frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold; receiving, by the primary device, the response signal sent by the secondary device (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; a reception strength acquisition unit 202 for acquiring reception strength information indicating the reception strength I of radio waves from the on-board device received by the roadside antenna (par. 20); As illustrated in FIG. 1, the toll collection system 1 includes a toll collection processing device 1a, wireless communication control devices 2a, 2b, and roadside antennas 3a, 3b (par. 56). The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). For example, the DSRC processing unit 21 (FIG. 2) provided in wireless the communication control device 2a transmits a “FCMC signal” (frame control message channel signal) based on the ARIB standard specifications via the roadside antenna 3a (or roadside antenna 3b) through radio waves at a certain time tf (par. 81). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). The mixer 32 mixes, with a reference frequency signal, the high frequency signal output from the antenna element 30 and amplified by the amplifier 31, and converts them to a low frequency signal (par. 163). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle. Examiner construe Q1 and Q2 are the zone that have good signal strength and the communication start exchange between the antenna 3a or 3b and A1 when the vehicle A approach to the zone Q1 or Q2.  For example, antenna 3a and 3b continue broadcast the radio wave and the A1 response to broadcast signal.).
Yamaguchi et al. do not explicitly teach determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and4Application No. 17/361,084Reply to Office Action Dated February 1, 2022 establishing a communication link, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal.
Eid teaches determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and4Application No. 17/361,084Reply to Office Action Dated February 1, 2022 establishing a communication link, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example, the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Yamaguchi et al. and Eid by comprising the teaching of Eid into the method of Yamaguchi et al..  The motivation to combine these arts is to provide a communication between the electronic device and the tag in the vehicle within a predetermined distance from Eid reference into Yamaguchi et al. reference for the system to detect the vehicle in the proximity of broadcast range of the transmission to exchange information.
Regarding claim 10, the combination of Yamaguchi et al. and Eid disclose The method according to claim 9, comprising: before the communicating with the secondary device to cause the secondary device to obtain the identity information of the vehicle on which the primary device is located, determining that the vehicle on which the primary device is located is a vehicle to be identified (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). UW2 contained in the ACTC signal includes information indicating that this signal is an “ACTC signal”. Moreover, the LID includes identification information inherently allocated in the on-board device A1 serving as the transmission source. Moreover. CRC is a data sequence in accordance with information (arrangement pattern) of the ACTC signal to be transmitted and is also information assigned to determine the presence of data damage received by the reception source (par. 87). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle.).  
Regarding claim 11, the combination of Yamaguchi et al. and Eid disclose the method according to claim 9, wherein the causing  the secondary device to obtain the identity information of the vehicle on which the primary device is located includes: communicating with the secondary device to send the identity information of the vehicle to the secondary device; or communicating with the secondary device to send an identifier of the primary device to the secondary device, to cause the secondary device to obtain the identity information of the vehicle based on the identifier of the primary device  (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
 Regarding claim 12, Yamaguchi et al. teach An electronic system, comprising: one or more processors; and one or more memories communicatively coupled to the processor, the one or more memories storing executable instructions, which when executed by the one or more processors enable the one or more processors to implement acts including: sending, by a primary device, a low-frequency signal with a determined radiation range having a radiation radius;5Application No. 17/361,084 Reply to Office Action Dated February 1, 2022receiving, by a secondary device located on a vehicle, the low-frequency signal; detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; automatically sending, by the secondary device, a response signal responding to the low-frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold; receiving, by the primary device, the response signal sent by the secondary device (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; a reception strength acquisition unit 202 for acquiring reception strength information indicating the reception strength I of radio waves from the on-board device received by the roadside antenna (par. 20); As illustrated in FIG. 1, the toll collection system 1 includes a toll collection processing device 1a, wireless communication control devices 2a, 2b, and roadside antennas 3a, 3b (par. 56). The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). For example, the DSRC processing unit 21 (FIG. 2) provided in wireless the communication control device 2a transmits a “FCMC signal” (frame control message channel signal) based on the ARIB standard specifications via the roadside antenna 3a (or roadside antenna 3b) through radio waves at a certain time tf (par. 81). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). The mixer 32 mixes, with a reference frequency signal, the high frequency signal output from the antenna element 30 and amplified by the amplifier 31, and converts them to a low frequency signal (par. 163). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle. Examiner construe Q1 and Q2 are the zone that have good signal strength and the communication start exchange between the antenna 3a or 3b and A1 when the vehicle A approach to the zone Q1 or Q2.  For example, antenna 3a and 3b continue broadcast the radio wave and the A1 response to broadcast signal.).
Yamaguchi et al. do not explicitly teach determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal.
Eid teaches determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to the determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example, the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Yamaguchi et al. and Eid by comprising the teaching of Eid into the system of Yamaguchi et al..  The motivation to combine these arts is to provide a communication between the electronic device and the tag in the vehicle within a predetermined distance from Eid reference into Yamaguchi et al. reference for the system to detect the vehicle in the proximity of broadcast range of the transmission to exchange information.
Regarding claim 13, the combination of Yamaguchi et al. and Eid disclose the system according to claim 12, wherein the acts include: before the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located, determining that the vehicle on which the secondary device is located is a vehicle to be identified (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). UW2 contained in the ACTC signal includes information indicating that this signal is an “ACTC signal”. Moreover, the LID includes identification information inherently allocated in the on-board device A1 serving as the transmission source. Moreover. CRC is a data sequence in accordance with information (arrangement pattern) of the ACTC signal to be transmitted and is also information assigned to determine the presence of data damage received by the reception source (par. 87). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle.).  
Regarding claim 14, the combination of Yamaguchi et al. and Eid disclose the system according to claim 12, wherein the obtaining  the identity information of the vehicle on which the secondary device is located includes: communicating with the secondary device to receive the identity information of the vehicle on which the secondary device is located; or communicating with the secondary device to is sent by the secondary device, and obtain the identity information of the vehicle on which the secondary device is located based on the identifier of the secondary device (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0043]-[0051]; [0055]-[0056]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 19, Yamaguchi et al. teach An electronic system, comprising: one or more processors; and one or more memories communicatively coupled to the processor, the one or more memories storing executable instructions, which when executed by the one or more processors enable the one or more processors to implement acts including: sending, by a primary device located on a vehicle, a low-frequency signal with a determined radiation range having a radiation radius;7Application No. 17/361,084Reply to Office Action Dated February 1, 2022 receiving, by a secondary device located outside the vehicle, the low-frequency signal; detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; automatically sending, by the secondary device, a response signal responding to the low-frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold; receiving, by the primary device, the response signal sent by the secondary device (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; a reception strength acquisition unit 202 for acquiring reception strength information indicating the reception strength I of radio waves from the on-board device received by the roadside antenna (par. 20); As illustrated in FIG. 1, the toll collection system 1 includes a toll collection processing device 1a, wireless communication control devices 2a, 2b, and roadside antennas 3a, 3b (par. 56). The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). For example, the DSRC processing unit 21 (FIG. 2) provided in wireless the communication control device 2a transmits a “FCMC signal” (frame control message channel signal) based on the ARIB standard specifications via the roadside antenna 3a (or roadside antenna 3b) through radio waves at a certain time tf (par. 81). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). The mixer 32 mixes, with a reference frequency signal, the high frequency signal output from the antenna element 30 and amplified by the amplifier 31, and converts them to a low frequency signal (par. 163). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle. Examiner construe Q1 and Q2 are the zone that have good signal strength and the communication start exchange between the antenna 3a or 3b and A1 when the vehicle A approach to the zone Q1 or Q2.  For example, antenna 3a and 3b continue broadcast the radio wave and the A1 response to broadcast signal.).
Yamaguchi et al. do not explicitly teach determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal.
Eid teaches determining, by the primary device, that the secondary device is within the radiation radius based on the receiving the response signal from the secondary device; and establishing a communication link, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to determining that the secondary device is within the radiation radius based on the receiving the response signal, the identity information different from the response signal (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example, the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Yamaguchi et al. and Eid by comprising the teaching of Eid into the system of Yamaguchi et al..  The motivation to combine these arts is to provide a communication between the electronic device and the tag in the vehicle within a predetermined distance from Eid reference into Yamaguchi et al. reference for the system to detect the vehicle in the proximity of broadcast range of the transmission to exchange information.
Regarding claim 20, the combination of Yamaguchi et al. and Eid disclose the system according to claim 19, wherein the acts include: before the communicating with the secondary device to cause the secondary device to obtain the identity information of the vehicle on which the primary device is located, determining that the vehicle on which the primary device is located is a vehicle to be identified (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). UW2 contained in the ACTC signal includes information indicating that this signal is an “ACTC signal”. Moreover, the LID includes identification information inherently allocated in the on-board device A1 serving as the transmission source. Moreover. CRC is a data sequence in accordance with information (arrangement pattern) of the ACTC signal to be transmitted and is also information assigned to determine the presence of data damage received by the reception source (par. 87). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle.).  
Claims 5-7, 15-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US 20190035168 in view of Eid US 20150221140 and further in view of Vossoughi et al. US 20200250896.
Regarding claim 5, the combination of Yamaguchi et al. and Eid teach all the limitation in the claim 1.
The combination of Yamaguchi et al. and Eid do not explicitly teach the method according to claim 1, wherein the radiation range includes a radiation angle.
Vossoughi et al. teach The method according to claim 1, wherein the radiation range includes a radiation angle (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Yamaguchi et al. and Eid with Vossoughi et al. by comprising the teaching of Vossoughi et al. into the method of Yamaguchi et al. and Eid.  The motivation to combine these arts is to provide 180 degree radiation pattern of radio frequency emission from Vossoughi et al. reference into Yamaguchi et al. and Eid reference so the system can detect the wide area.
Regarding claim 6, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose The method according to claim 1, wherein the determined threshold is determined at least partially based on the radiation angle of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 7, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the method according to claim 1, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly shows the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 15, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the system according to claim 12, wherein the radiation range includes a radiation angle (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).  With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72). According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 16, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the system according to claim 12, wherein the determined threshold is determined at least partially based on the radiation angle of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 17, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the system according to claim 12, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly shows the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 21, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the method according to claim 9, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly shows the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 22, the combination of Yamaguchi et al., Eid and Vossoughi et al. disclose the system according to claim 19, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly shows the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument: Applicant argues that Yamaguchi et al., Eid and Vossoughi et al. failed to teach or suggest the “detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; automatically sending, by the secondary device, a response signal responding to the low- frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold” and “RSSI acquisition unit 202 is not part of on-board device A1” recited in the independent claims 1, 9, 12 and 19.
Examiner response:   Examiner respectfully submit that Yamaguchi et al., Eid and Vossoughi et al. do teach “detecting, by the secondary device, that signal strength of the low-frequency signal is greater than or equal to a threshold that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; automatically sending, by the secondary device, a response signal responding to the low- frequency signal based on the detecting that the signal strength of the low-frequency signal is greater than or equal to the threshold” (Yamaguchi et al. US 20190035168 paragraph [0008]; [0020]; [0054]-[0058]; [0060]-[0063]; [0081]-[0089]; [0111]; [0116]; [0154]-[0155]; [0160]-[0166]; [0171]; figures 1-23; a reception strength acquisition unit 202 for acquiring reception strength information indicating the reception strength I of radio waves from the on-board device received by the roadside antenna (par. 20); As illustrated in FIG. 1, the toll collection system 1 includes a toll collection processing device 1a, wireless communication control devices 2a, 2b, and roadside antennas 3a, 3b (par. 56). The roadside antenna 3a wirelessly communicates with the on-board device A1 present within a range of a specified communication region Q1 prespecified on the road surface of the lane L1. That is, communication processing is carried out on a vehicle A driving on the lane L1, via the roadside antenna 3a. Moreover, the roadside antenna 3b wirelessly communicates with the on-board device A1 present within a range of the specified communication region Q2 prespecified on the road surface of the lane L2. That is, communication processing is carried out on the vehicle A driving on the lane L2, via the roadside antenna 3b (par. 62). For example, the DSRC processing unit 21 (FIG. 2) provided in wireless the communication control device 2a transmits a “FCMC signal” (frame control message channel signal) based on the ARIB standard specifications via the roadside antenna 3a (or roadside antenna 3b) through radio waves at a certain time tf (par. 81). In a case where the on-board device A1 mounted in a vehicle A driving on the lane L1 (or the lane L2) receives radio waves overlapped by this FCMC signal, in response to the received FCMC signal, it similarly transmits (returns) an “ACTC signal” (activation channel signal) based on the ARIB standard specifications through radio waves (par. 82). The mixer 32 mixes, with a reference frequency signal, the high frequency signal output from the antenna element 30 and amplified by the amplifier 31, and converts them to a low frequency signal (par. 163). According to the cited passages and figure above, examiner construe the acquisition unit 202 for acquiring the signal strength and as illustrate the toll system in the figure 1, examiner construe antenna 3a and 3b as the primary device and A1 as the secondary device located in the vehicle. Examiner construe Q1 and Q2 are the zone that have good signal strength and the communication start exchange between the antenna 3a or 3b and A1 when the vehicle A approach to the zone Q1 or Q2.  For example, antenna 3a and 3b continue broadcast the radio wave and the A1 response to broadcast signal.). According to the cited passages and figures, Yamaguchi et al. reference disclose the toll system with the RSSI acquisition detecting the signal strength, the receiver antenna 3a and 3b to pickup the signal strength from A1 device on the vehicle side when the vehicle approach to zone that have good signal strength and the communication automatic start exchange between the two devices antenna 3a or 3b and A1.  However, the RSSI acquisition device is not explicitly disclose on the A1 device but it’s obviously to one of ordinary skill in the art to apply the same RSSI detection technology on the A1 device and the result will be similar.  The A1 device and the antenna 3a or 3b of the toll collection system will start exchange communication when both of the devices are in the proximity distance of the communication range.  However, Yamamoto US 20210081687 is a reference that apply the RSSI determine on the vehicle side, for example Yamamoto US 20210081687 paragraphs 54, 107 and 108 and figure 1 clearly disclose the BCM (body control module) 104 of the vehicle can determine a signal strength (RSSI) to determine another portable device within the distance communication range. Since art of record still read on the claim invention, therefore the rejection stand.  Please see above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683